Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County, and files 6 typewritten or 19 mimeographed copies thereof, together with the original record, on or before February 2, 1960, with notice of argument for the March 1960 Term of this court, said appeal to be argued or submitted when reached. Miss Florence M. Kelley, 100 Centre Street, New York, New York is assigned as counsel for appellant for the purposes of the appeal. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.